Title: To George Washington from Judith Sargent Stevens Murray, 5 November 1796
From: Murray, Judith Sargent Stevens
To: Washington, George


                        
                            Sir
                            Boston Franklin Place November 5th 1796
                        
                        The homage of the heart sanctioned by a judgment resulting from the most
                            deliberate investigation, will ever be the involuntary tribute of incomparable abilities,
                            animated, and directed, by illustrious virtues. From this incontrovertible truth, it follows,
                            of course, that every reflecting American will, without hesitation, prostrate before the
                            luminous manifestations, of that assemblage of excellence, which is embodied by, and so
                            eminently distinguishes the present head of the Columbian Union.
                        No subject of an absolute Monarch ever approached her Sovereign with more
                            reverential duty, glowing affection, and ardent wishes for his continued Celebrity, and
                            prosperity than the ambitious writer of this address, approaches the Patriot Warrior who has
                            endowed her Country with all that independence, and freedom, which can consist with a due
                            administration of wholesome laws; and who has so conducted the public weal, as to produce
                            for our Citizens an establishment at once lucrative, and respectable.
                         
                        I am sensible, Sir, of the temerity of this address—but, when I recollect the
                            day (and it is numbered among the fairest, and most splendid of my life) upon which I was
                            introduced to you, and your meritorious Companion, during your residence in New York—when I
                            recur to the dignified Condescension, and mild benignity, with which you banished from my
                            bosom those timid fears, which your unequalled name, and transcendant superiority, had
                            grouped about my heart—when I remember that I am the sister of Colonel Sargent—I indulge a
                            hope, that these circumstances may be considered as palliatives of my presumption.
                        Deign, Honored Sir, to set your name to the inclosed proposals, and thus give
                            Eclat to the production which they announce. Presumption produces presumption—and I have yet
                            another favour to ask—suffer your Secretary to return the inclosed proposals—with whatever
                            attention you shall judge they merit—under a cover, directed to me—No. 5 Franklin Place.
                        If I am still honored by a place in the remembrance of Mrs Washington—Please to
                            present her my most respectful regards—The flower piece done by Miss Custus is still
                            situated among the most pleasing ornaments of my parlour—May the matrimonial election of
                            that amiable and admired young Lady, augment her society, and may every
                            thing conspire, to render supremely happy, the setting Life of our Matchless Hero, our Benignant Father, and our Invariably disinterested Friend. Permit me to
                            say, honored Sir, that I am with sentiments of inexpressible veneration and
                            perfect esteem, your most obedient humble servant, and faithful Admirer
                        
                        
                            J. Sargent Murray
                             
                        
                        
                            
                                 A Mr Jackson, who I expect will have the honor to present you
                                    this—will take charge of your responces—a line written by your
                                own hand, would be preserved with sacred veneration through life, and
                                bequeathed, at my death, as a legacy to the most favoured of my
                                friends. Doubtless you know how to pardon the arrogant Pretender—and
                                will not refuse to extend to me, that clemency which you are in the
                                habit of practicing.
                        
                        
                    